DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 May 2022 has been entered. Claims 1, 4-12, and 24-27 remain pending in the application. Claims 9, 11, and 12 are withdrawn.

Claim Objections
Claim 27 is objected to because of the following informalities:
In line 1 of claim 27, “a second catheter” should read “the second catheter”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenson et al. (US 2015/0238729).
Regarding claim 1, Jenson discloses a delivery system for transseptal delivery of an apparatus to a human heart from a vena cava of the human heart to a right atrium, through a septal wall and into a left atrium (see fig. 2B); the delivery system comprising: a first delivery device including a first catheter 16 and a stabilization device 26 affixed thereto at a position on the first catheter such that the stabilization device can be deployed within the vena cava when a distal end of the first catheter is positioned within the left atrium (examiner notes that the size of the heart varies between individuals and that the flexible catheter of Jenson is fully capable of extending from the vena cava to the left atrium); the stabilization device having a delivery position (paragraph 0057) and a deployed position (fig. 2B); wherein a diameter of the stabilization device is greater in the deployed position than in the delivery position; wherein the stabilization device is configured to define at least one blood flow path past the stabilization device when in the deployed position; and a second catheter (24; paragraph 0076) supporting an apparatus (paragraph 0059), the second catheter at least partially positioned within the first catheter and extending out the distalmost end of the first catheter (paragraphs 0056 and 0074).
Regarding claim 6, the first catheter is at least partially covered with a sheath (fig. 2B, element 32 or 34).
Regarding claim 8, the stabilization device is inflatable to transition from the delivery position to the deployed position (paragraph 0057 discloses that the stabilization device can be a balloon).
Regarding claim 10, the stabilization device is collapsed against the first catheter when in the delivery position (paragraph 0057).
Regarding claim 24, the apparatus is at least partially positioned within the second catheter (see paragraph 0059).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Kiser et al. (US 2010/0160725).
Regarding claim 4, Jenson discloses the invention essentially as claimed except wherein apparatus is a stented prosthetic heart valve. Kiser teaches that cardiac access devices can be used for stented prosthetic heart valves (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jenson with a heart valve as taught by Kiser, in order to employ the Jenson device in a plurality of procedures.
Regarding claim 5, Jenson discloses the invention essentially as claimed except wherein the apparatus is an ablation apparatus. Kiser teaches that cardiac access devices can be used for atrial and ventricular ablations (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jenson with an ablation device as taught by Kiser, in order to employ the Jenson device in a plurality of procedures.

Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Babbs et al. (US 2017/0007754).
Regarding claim 7, Jenson discloses that the stabilization device can be a balloon with a shape that does not completely occlude the vessel lumen when it is deployed (paragraph 0057). Jenson discloses the invention essentially as claimed except wherein the stabilization device has a generally triangular cross section when in the deployed position. Babbs teaches triangular balloons (fig. 3C, element 32; paragraph 0018), in order to permit blood flow past the balloon (paragraph 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Jenson to be triangular as taught by Babbs, in order to permit blood flow past the balloon.
Regarding claim 25, Jenson discloses a delivery system for transseptal delivery of an apparatus to a human heart from a vena cava of the human heart to a right atrium, through a septal wall and into a left atrium (see fig. 2B); the delivery system comprising: a first delivery device including a first catheter 16 and a stabilization device 26 including a balloon affixed thereto at a position on the first catheter such that the stabilization device can be deployed within the vena cava when a distal end of the first catheter is positioned within the left atrium (examiner notes that the size of the heart varies between individuals and that the flexible catheter of Jenson is fully capable of extending from the vena cava to the left atrium); the stabilization device having a collapsed delivery position (paragraph 0057) and a deployed position (fig. 2B); and a second catheter (24; paragraph 0076) having an apparatus (paragraph 0059) supported at the distal end of the second catheter, the second catheter at least partially positioned within the first catheter and extending out of a distalmost end of the catheter (paragraphs 0056 and 0074).
Jenson discloses the invention essentially as claimed except wherein the balloon inflates to have a cross-sectional shape having a plurality of vertices. Babbs teaches triangular balloons (fig. 3C, element 32; paragraph 0018), in order to permit blood flow past the balloon (paragraph 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Jenson to be triangular as taught by Babbs, in order to permit blood flow past the balloon.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Babbs, as applied to claim 25 above, and further in view of Kiser.
Regarding claim 26, modified Jenson discloses the invention essentially as claimed except wherein the apparatus is an ablation apparatus. Kiser teaches that cardiac access devices can be used for atrial and ventricular ablations (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jenson with an ablation device as taught by Kiser, in order to employ the Jenson device in a plurality of procedures.
Regarding claim 27, modified Jenson discloses the invention essentially as claimed except wherein apparatus is a stented prosthetic heart valve. Kiser teaches that cardiac access devices can be used for stented prosthetic heart valves (paragraph 0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jenson with a heart valve as taught by Kiser, in order to employ the Jenson device in a plurality of procedures.

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 8 that Jenson does not disclose a second catheter extending out of the distalmost end of the first catheter, examiner directs applicant to paragraph 0076.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771